 

Exhibit 10.1

 

AMENDMENT TO FOURTH LOAN AND SECURITY AGREEMENT AND
PROMISSORY NOTE

 

THIS AMENDMENT TO FOURTH LOAN AND SECURITY AGREEMENT AND PROMISSORY NOTE (this
“Amendment”) is entered into this 23rd day of April, 2015 by and among
deltathree, Inc., a Delaware corporation, Delta Three Israel, Ltd., an Israeli
company, and DME Solutions, Inc., a New York corporation, each as a borrower
(jointly and severally, the “Borrower”) and D4 Holdings, LLC, a Delaware limited
liability company (the “Lender”).

 

Recitals

 

A.Lender and Borrower have entered into (i) that certain Loan and Security
Agreement dated as of March 1, 2010 (as amended to date and as may be further
amended, modified, supplemented or restated, the “First Loan Agreement”), (ii)
that certain Second Loan and Security Agreement dates as of August 10, 2010 (as
amended to date and as may be further amended, modified, supplemented or
restated, the “Second Loan Agreement”), (iii) that certain Third Loan and
Security Agreement dated as of March 2, 2011 (as amended to date and as may be
further amended, modified, supplemented or restated, the “Third Loan
Agreement”), (iv) that certain Fourth Loan and Security Agreement dated as of
September 12, 2011 (as amended to date and as may be further amended, modified,
supplemented or restated, the “Fourth Loan Agreement”), and (v) that certain
Forbearance Agreement dated as of March 28, 2014 (as may be amended, modified,
supplemented or restated, the “Forbearance Agreement). The First Loan Agreement,
the Second Loan Agreement, the Third Loan Agreement, the Fourth Loan Agreement,
together with the promissory notes evidencing Borrower’s obligations thereunder,
are collectively referred to as the “Existing Loan Agreements.” Lender has
extended credit to Borrower for the purposes permitted in the Existing Loan
Agreements.

 

B.Despite the current Existing Events of Default and Borrower’s ongoing
Obligations under the Forbearance Agreement, at the request of Borrower to meet
Borrower’s cash needs, Lender has agreed to amend the Fourth Loan Agreement and
the promissory note executed in connection therewith (as amended to date and as
may be further amended, modified, supplemented or restated, the “Promissory
Note”) to increase the Maximum Principal Amount, as defined in the Fourth Loan
Agreement, from $300,000 to $500,000.

 

C.Lender is willing to so amend certain provisions of the Fourth Loan Agreement
and Promissory Note, but only to the extent, in accordance with the terms,
subject to the conditions and in reliance upon the representations and
warranties set forth below.

 

Agreement

 

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

 

 

 

 

1.Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Existing Loan Agreements and/or the
Forbearance Agreement.

 

2.Amendments

 

a.The Fourth Loan Agreement is hereby amended as follows:

 

i.The second paragraph in the Recitals is hereby amended in its entirety to read
as follows:

 

“WHEREAS, Borrower has requested that Lender make advances to Borrower under
this Agreement in an aggregate principal amount thereof not to exceed five
hundred thousand dollars ($500,000) (the “Maximum Principal Amount”), which
advances and obligations will be subordinated to the Borrower’s obligations
under the Existing Loan Agreements; and”

 

b.The principal sum in the Promissory Note dated September 12, 2011 is hereby
amended to five hundred thousand dollars ($500,000) and the aggregate principal
amount outstanding under the Promissory Note shall not exceed five hundred
thousand dollars ($500,000).

 

3.Limitation of Amendments

 

a.The amendments set forth above are effective for the purposes set forth herein
and shall be limited precisely as written and, except as expressly set forth
herein, shall not be deemed to (a) be a consent to any amendment, waiver or
modification of any other term or condition of any of the Existing Loan
Agreements, the Promissory Note, or the Forbearance Agreement, or (b) otherwise
prejudice any right or remedy which Lender may now have or may have in the
future under or in connection with any of the Existing Loan Agreements, the
Promissory Note, or the Forbearance Agreement.

 

b.This Amendment shall be construed in connection with and as part of the
Existing Loan Agreements, the Promissory Note, and the Forbearance Agreement and
all terms, conditions, representations, warranties, covenants, and agreements
set forth in the Existing Loan Documents and the Forbearance Agreement, except
as herein amended, are hereby ratified and confirmed and shall remain in full
force and effect.

 

c.The amended Maximum Principal Amount above shall, for purposes of the
Forbearance Agreement, be an Obligation in addition to the current Obligations
of the Borrower under the Forbearance Agreement.

 

 

 

 

4.Representations and Warranties. To induce Lender to enter into this Amendment,
Borrower hereby represents and warrants to Lender as follows:

 

a.The Forbearance Termination Date has passed and Lender is entitled to take
immediate action to collect the outstanding Obligations and to exercise and
enforce its Enforcement Actions as defined in the Forbearance Agreement.

 

b.Immediately after giving effect to this Amendment (a) the representations and
warranties contained in the Existing Loan Agreements and the Forbearance
Agreement are true, accurate, and complete in all material respects as of the
date hereof (except to the extent such representations and warranties relate to
an earlier date, in which case they are true and correct in all material
respects as of such date), and (b) except for the Existing Events of Default
under the Forbearance Agreement, no other Event of Default has occurred and is
continuing;

 

c.This Amendment may be executed in any number of counterparts and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument.

 

d.This Amendment shall be deemed effective upon the due execution and delivery
to Lender of this Amendment by each party hereto.

 

[Signature page follows]

 

 

 

 

IN WITNESS WHEREOF, this Amendment is duly executed by the respective duly
authorized officers of the undersigned and delivered as of the date first
written above.

 

Lender:

 

D4 Holdings, LLC   BY: Praescient, LLC, its Manger         By: /s/ Robert
Stevanovski   Title: Manager       Borrower:       DELTA THREE, INC.         By:
/s/ Effi Baruch   Title: CEO       DME Solutions, INC.         By: /s/ Effi
Baruch   Title: CEO       Delta Three Israel, Ltd.         By: /s/ Effi Baruch  
Title: CEO  

 

 

 